DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 02/10/2022.
Claims 1-17 and 21-23 remain pending in the application.
The Applicants’ request for a new Office Action is warranted because claim 23 was not addressed in the previous Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaoka (US 2003/0111344) in view of Petisce et al. (US 2010/0200538) and Hoss et al. (US 2010/0230285).
Addressing claims 10 and 15, Yamaoka discloses a method for manufacturing sensors, the method comprising:
forming an insulator base substrate 2 [0039];
forming a plurality of electrode lead patterns (in fig. 9, the electrode lead patterns are defined by the cut lines C, which shows four electrode lead patterns; alternatively, there are two electrode lead patterns as shown in the annotated fig. 9 of Yamaoka below) over the insulator base substrate;
forming a structural backing layer 45A over the plurality of electrode lead patterns and insulator base substrate (fig. 6); and
performing a cutting process to cut through both the structural backing layer 45A and the underlying electrode lead patterns to form a plurality of structural backings therefrom (the structural backings defined by the cut lines C as discussed above), wherein a structural backing is formed over each respective electrode lead pattern (figs. 1 and 9).

    PNG
    media_image1.png
    485
    836
    media_image1.png
    Greyscale



Hoss discloses a manufacturing process of biosensor similarly to that of Yamaoka; wherein, the process comprising the step of forming an underlying layer 121a of titanium over the electrode lead pattern 116 and the insulator base substrate (fig. 3B), wherein forming the structural backing layer 118 over the electrode lead pattern and insulator base substrate 102 comprises forming the structural backing layer over the underlying layer 121a of titanium (fig. 3B and paragraph [0075].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the process of Yamaoka by forming the electrodes having the electrode lead pattern 116 and the underlying layer 121a of titanium and the accompanying formation steps disclosed by Hoss in order to improve the adhesion of the electrode to the insulator base layer because the layer 116 acts as an adhesion layer (Hoss, [0075]).  In the modified method of Yamaoka in view of Hoss, the titanium layer corresponds to the claimed underlying layer of titanium and the conductive adhesion layer corresponds to the claimed electrode lead pattern.  Furthermore, in the modified method of Yamaoka where the electrodes are modified to have two layers structure, the step of cutting through both the structural backing layer and the electrodes to form a plurality of structural backings as discussed above includes cutting through both the structural backing layer and the underlying layer of titanium of the electrode layer to form a plurality of sensors having a plurality of structural backings, wherein a structural backing is formed over each respective electrode lead pattern in each sensor.

Petisce discloses a method of forming biosensor comprising the step of forming the insulator base substrate 52a over a wafer 50 (fig. 5) before forming the electrode lead pattern 46 over the insulator base substrate (fig. 8).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the method of Yamaoka with the step of forming the insulator base substrate over a wafer before forming the electrode lead pattern 46 over the insulator base substrate as disclosed by Petisce in order to improve the reliability, accuracy and repeatability of the sensors manufacturing process (Petisce, [0006-0008]).

Addressing claim 14, figs. 1 and 9 of Yamaoka discloses each electrode lead pattern includes at least two electrode leads, and wherein the structural backing 45 formed over each respective electrode lead pattern covers at least two electrode leads.

Addressing claim 16, under the first interpretation that Yamaoka discloses four electrode lead patterns as discussed in the rejection of claim 10 above, annotated fig. 9 of Yamaoka above shows the electrode lead pattern over the insulator base substrate comprises first terminal lead, second terminal lead, and intermediate leads located between the first terminal lead and the second thermal lead; the electrode lead pattern has a width extending from the first terminal lead to the second terminal lead and the structural backing 45 covers electrode lead pattern continuously over the width from the first terminal lead to the second terminal lead.

Addressing claim 17, under the alternative interpretation that Yamaoka discloses two electrode lead patterns as discussed above in the rejection of claim 10 and supported by the annotated fig. 9 below, Yamaoka two electrode lead patterns with the claimed first and second lead terminals between which are situated by the intermediate leads, each electrode lead pattern has a width extending from the first terminal lead to the second terminal lead and performing the cutting process along the lines C through the structural backing layer effectively forms two distinct segments of the structural backing layer that do not cover the respective electrode lead pattern over the respective width continuously from the first terminal lead to the second terminal lead.

    PNG
    media_image1.png
    485
    836
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 1-9 and 23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or make obvious the limitation of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 11-13 and 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 02/10/2022 with regard to the 35 USC 103 rejection of claims 10 and 14-17 based on the teaching of Yamaoka, Petisce and Hoss have been fully considered but they are not persuasive.  The Applicants argued that Hoss does not disclose or suggest forming an underlying layer of titanium or chromium over the electrode lead patterns and insulator base substrate as required by claim 10.  The argument is not persuasive because layer 121a of Hoss, which is made of titanium [0075], is formed over the electrode lead patterns 116 and the base substrate 102 (fig. 3B).  The titanium layer 116 is also situated between the electrode leader pattern and the structural backing layer 118 (fig. 3B).  Therefore, the titanium layer 121a is the structural equivalence to the claimed underlying layer of titanium.  For the reasons above, Examiner maintains the position that claims 10 and 14-17 are obvious based on the teaching of Yamaoka, Petisce and Hoss.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  The Action is made Final even though claim 23 was not considered in previous Office Action because claim 23 was filed as a new claim after the Non-Final Office Action mailed on 08/27/2021; therefore, claim 23 would have been rejected under a Final Office Action.  In current Office Action, claim 23 is allowed along with the amended claim 1.  The remaining rejection of claims 10 and 14-17 in current Office Action is the same as that in the previous Final Office Action.  Therefore, current action is appropriately made final.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





02/28/2022
/BACH T DINH/Primary Examiner, Art Unit 1726